Title: Thomas Boylston Adams to William Smith Shaw, 7 December 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					
						Dear William
						Philadelphia 7th: December 1800
					
					I thank you for your favor of the 3d: instt: and the newspapers enclosed. I will endeavor to comply with your request, that I communicate with you more frequently, but I will be free to confess to you, that every year of my life, I grow more selfish & less disposed to write letters, merely of friendship. You will experience the same thing in a few years, & I believe you assigned the true cause of it when you attributed it to “commerce with the world.” I would not be understood, as subscribing to the force of your comparison & its application; for I do not find that the “concerns of life” have at all weakened my friendships, though they have destroyed that relish for epistolary correspondence, which youthful ardor generally feels. So long as professions of friendship will pass for common civility they may be made without risk, but a man should be very cautious in pledging himself upon paper, where the utmost confidence does not exist between the parties. It is better to be wanting in profession than in performance & sincerity. Our friend Mr: T Johnson will subscribe to this truth, which he was so fond of calling to my memory, I know not exactly why.
					I am as you conjectured, again seated in my Office, though not full of business—a small portion nevertheless falls to my share, and I look to time & perseverance for a moderate increase. Since my return I have spoken once in the Court of Oyer & terminer, by appointment of the Judges, in behalf of a man, who was indicted for high-way robbery, and had the good fortune to obtain a verdict of not guilty, directly against the charge from the bench. The Attorney Gen: & one of the Judges told me I had great luck, and I was much of their opinion.
					I was joined by Forbes & Sumner at Baltimore, and the latter came on with me hither, where he remained several days. Mr: Rogers told me he had seen you & the family a few days since.
					Your young male friends here are all well—several of them have within a few days assumed the dignity of professional advancement. Rush, Peters, Ewing & Bird, are of the number. Your friends of the other sex, are, I believe, likewise well.
					I enclose at the request of my friend Mrs: Rutter a sample of Cotton, which you will give to my Mother and request her to write

to New England, for two pounds, (or one pound, if she think there will be a difficulty in sending so much as two pounds) of Cotton, of the same quality and to direct that it be sent to me, by some private hand. It is a commission for a lady to whom I am greatly obligated for numerous acts of kindness, I shall therefore be the more anxious to have this performed to her satisfaction. My mother is my sole resort in such cases.
					I share your apprehensions on the score of Southern faith; if the failure of the federal ticket shall lie at the door of So Carolina, there will never be any future confidence on the part of N England in that State. I believe the elections of several of their City members is contested for no other purpose than to lessen, perhaps entirely take away the federal majority.
					We have no news from New York yet.— I am sorry to hear that my Mother had taken a severe cold— There must be Dutch stoves put up in the great Hall, or you will all be sick.
					Please to offer my congratulations to Miss Caroline Johnson upon her happy recovery. I hope she will have her health confirmed. present me kindly to all the family & to our own—to Mr: Cranch & his lady—
					Your’s sincerely
					
						T B Adams.
					
				
				
					I shall send you the Rush light, though a spurious one, I believe. Did Judge Washington write those strictures in the Augusta paper? If you write to Sturgiss he will inform you.
				
			